Citation Nr: 1109467	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-27 067	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ARNG) with a period of active duty from November 21, 1990, to June 12, 1991, and a period of Title 32 service from June 13, 1991, to July 27, 1992.  The Veteran has additional unverified service in the Arkansas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In the October 2008 rating decision, the RO "reopened" a previously denied claim of service connection for hypertension and denied the claim on the merits.  As noted in the decision below, the Board finds that the prior denial of the claim of service connection for hypertension must be reconsidered in accordance with 38 C.F.R. § 3.156(c) (2010).  

(The decision below addresses the claim of service connection for hypertension.  The claim of service connection for sleep apnea is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT


1.  By a May 1992 rating decision, the RO denied service connection for hypertension.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's May 1992 decision includes relevant service department records.

3.  The Veteran does not have hypertension that is attributable to his active military service


CONCLUSIONS OF LAW

1.  Relevant service department records have been received since a May 1992 denial that require reconsideration of the claim of service connection for hypertension.  38 C.F.R. § 3.156(c) (2010).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2010). "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2010).  Additionally, "[a]ctive duty for training" for "members of the National Guard . . . of any State" is defined as "full-time duty under section 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, "[i]nactive duty training" in reference to "members of the National Guard . . . of any State" is defined as "duty (other than full-time duty) performed by a member of the National Guard in any State under sections 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(23); see 38 C.F.R. § 3.6(d)(4).  Thus, to establish basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must either have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401 (West 2002), or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A §§ 101(21), (22)(C); Allen v. Nicholson, 21 Vet. App. 54, 60 (2007).

At the outset, the Board notes that status as a veteran for the period from November 1990 to July 1992 is not at issue.  Here, the Veteran is seeking service connection for hypertension that he states was incurred in service in May 1991.  (The Board notes that in his July 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted that his high blood pressure began in May 1992, while serving in Saudi Arabia.  However, his DD Form 214 reflects that his only period of overseas service was from January 11, 1991, to May 18, 1991.  Perhaps the Veteran intended to refer to May 1991.)  The Veteran's DD Form 214 for the period of November 21, 1990, to June 12, 1991, shows that the Veteran was ordered into active duty in support of in support of Operation Desert Shield/Desert Storm, under the provisions of 10 U.S.C.A. § 673(b).  Thus, because he was ordered into Federal service by the President, he was serving on active duty during this period of time --from November 21, 1990, to June 12, 1991.  

A.  Previously Denied Claim

The appellant originally filed a claim of service connection for hypertension in December 1991.  In May 1992, the RO denied that claim on the basis that hypertension was not identified during service; nor did the Veteran have a current diagnosis of hypertension.  The Veteran did not pursue an appeal of that denial.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (1991).  Consequently, VA would ordinarily require the receipt of new and material evidence to reopen the previously denied claim.  38 C.F.R. § 3.156.  

In this case, the evidence of record at the time of the May 1992 RO decision included:  the Veteran's service treatment records (STRs) showing that on May 8, 1991, the Veteran woke up to use to the bathroom, felt nauseous, and passed out; a May 20, 1991, treatment record noting a blood pressure of 126/90 and indicating that the Veteran's syncope (passing out) episode was most likely a vasovagal reaction rather than cardiac in origin or related to another etiology; and a January 1992 VA examination report recording blood pressure readings of 138/90, 136/88, 134/88, 130/86, and 130/84.  

Evidence received since the May 1992 RO decision consists of private treatment records noting a February 2006 impression of hypertension; copies of the Veteran's STRs; and a June 2009 VA examination report.  

Notably, the STR copies submitted by the Veteran in June 2008 contained a sick slip, dated on May 9, 1991, with a notation of "high blood pressure/passed out."  They also contained a treatment record from the Northern Area Armed Forces Hospital at King Khalid Military City in Saudi Arabia, showing that the Veteran was treated at that facility after he had passed out.  A review of the Veteran's STRs contained in the record at the time of the May 1992 RO decision fails to reveal either of these documents.  

The Board notes that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).

Here there is no question that the May 9, 1991, sick slip noting high blood pressure and subsequent hospital treatment record fall within the category of service records that are related to the claimed in-service injury, event, or disease, and were in existence since the Veteran first sought service connection for hypertension.  Accordingly, because the new evidence includes copies of relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  

B.  Service Connection

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by active military service if manifested to a compensable degree within a year of separation from qualifying active military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

The Veteran asserts that his hypertension is attributable to his active military service.  Specifically, the Veteran contends that he first experienced high blood pressure in service in May 1991 and has, since that time, had problems with high blood pressure.  Thus, the Veteran believes that service connection is warranted.

As noted above, the Veteran's STRs show that on May 8, 1991, he had one syncopal episode.  On May 9, 1991, his blood pressure was recorded as 142/102.  On May 20, 1991, his blood pressure was recorded as 126/90.  A March 1992 dental record shows a blood pressure of 138/86.  

As noted previously, the July 1992 VA examination report recorded blood pressure readings of 138/90, 136/88, 134/88, 130/86, and 130/84.  During the examination, the Veteran reported that he had passed out in service in 1991 and was told that he had an elevated blood pressure at that time.  On examination, essential hypertension was not found.  

Private treatment records dated between 2002 and 2009 show treatment for coronary artery disease, knee pain, shoulder pain, and dyslipidemia, among other things.  February and April 2006 office notes record an impression of hypertension.

In June 2009, the Veteran was afforded a VA examination for the purpose of determining whether had hypertension attributable to his military service.  The Veteran related to the examiner that he had been on medication for hypertension since 1996, and was currently taking Lopressor.  The examiner reviewed the claims folder and the Veteran's STRs.  The examiner noted the May 1991 blood pressure recording of 126/90 and the Veteran's episode of syncope in service.  He also noted an in-service blood pressure reading of 154/110, but stated that the date of that reading was not clear from the record and that it was taken after the Veteran had hurt himself playing basketball.  The examiner noted that the Veteran had gained 20 to 30 pounds in the previous six and one-half years.  Blood pressure readings were recorded to be 157/100, 158/101, and 140/92.  A diagnosis of essential hypertension was recorded.

Based upon a review of the claims folder and examination of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's hypertension started in service or was caused by his military service.  The examiner noted that one blood pressure reading that was significantly elevated (154/110) was taken at a time when the Veteran was in pain from an injury.  The examiner found, therefore, that that reading was unreliable.  The examiner also noted that on examination in February 1992, hypertension was not diagnosed.  He also stated that even considering the Veteran's contention that he began taking medicine for hypertension in 1996, there was a gap of at least four years between active military service and a diagnosis of hypertension.  

The Board finds that the VA examiner's negative nexus opinion is adequately supported by the reasons stated therein.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements as to onset of his hypertension, in concluding that the Veteran's hypertension was not related to a period of active military service.  The Board notes that although the examiner did not specifically refer to the blood pressure reading of 142/90, recorded on a May 9, 1991, record of medical care submitted by the Veteran in June 2008, he did note on that on examination later that month, the Veteran's blood pressure was 126/90, and that on examination in 1992, hypertension was not diagnosed.  Further, the examiner found that the Veteran's May 8, 1991, syncope was not related to hypertension.  

Accordingly, as will be discussed in further detail below, the Board finds that the June 2009 VA examination report is adequate to rely upon in this case.  Thus, in light of the Veteran's assertion that he was first prescribed medication for high blood pressure in 1996; the private medical records first showing hypertension in February 2006, and the VA examiner's negative nexus opinion, the Board finds that there is no basis to establish service connection for hypertension, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for hypertension is not warranted based on the lack of nexus evidence, the Board has considered whether the evidence establishes a continuity of symptomatology since service, but finds that it does not.  On examination in February 1992, hypertension was not diagnosed.  Further, although the Veteran has asserted that he began medication for high blood pressure in 1996, there is no evidence of record to support that assertion.  The first diagnosis of hypertension contained in the record is in 2006.  Indeed, a June 2005 private office note contained no finding of hypertension and listed the Veteran's medications as Zocor, aspirin, and a multi-vitamin.  Although the Veteran has asserted that he takes aspirin for his high blood pressure, without a finding of hypertension on the treatment note, the Board cannot conclude that the aspirin was prescribed to treat high blood pressure.  Further, although private treatment records dated in August 2007 do show that the Veteran had been prescribed Lopressor, there is no indication that that medication was prescribed specifically to treat hypertension, as hypertension was not noted on the treatment record.  Such evidence preponderates against a finding that the Veteran has experienced a continuity of problems with high blood pressure since service.

As to any contention by the Veteran that because he had an elevated blood pressure reading in service, his current hypertension must therefore be etiologically related to that in-service injury, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hypertension, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, there has been no showing that essential hypertension was manifested to a compensable degree within a year of separation from active duty.  A single reading of elevated blood pressure, even during service, does not reflect that a veteran experiences hypertensive vascular disease, as has been suggested in this case by the VA examiner's opinion and by regulatory directives.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  The available evidence does not show such a disease process within a year of separation from active duty.  The preponderance of the evidence is against this claim.

C.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim in April 2008.  In June 2008, the RO sent to him a letter advising the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran of how to substantiate his claim of service connection for hypertension.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the June 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, service personnel records, VA examination reports, private medical evidence, and statements from the Veteran, to include his October 2010 hearing testimony.  

In June 2009, the RO afforded the Veteran a VA examination.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner also considered the Veteran's lay assertions regarding the onset of his hypertension.  As noted above, although the examiner did not specifically discuss the blood pressure reading recorded on May 9, 1991, the day after the Veteran had passed out, the Board finds that his examination report is adequately detailed to draw the conclusion that any single incident of elevated blood pressure in service did not constitute a finding of hypertension.  Indeed, the examiner specifically noted that hypertension was not found on examination in February 1992.  Thus, the Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection and that the examiner's opinion is supported by an adequate rationale.  The Board has therefore properly assisted the Veteran by affording him an adequate VA examination.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran states that he suffers from sleep apnea as a result of his active military service.  Specifically, he states that while deployed to Saudi Arabia in support of Operation Desert Shield/Desert Storm he was exposed to dust storms, oil fires, and desert conditions.  The Veteran reports having snored from time to time prior to service, but asserts that his snoring increased upon returning home from deployment.  He also states that he developed breathing problems at night.  The Veteran believes that service connection for sleep apnea is warranted because that disability was incurred in service.  See 38 C.F.R. §§ 3.303, 3.304.

In support of his claim, the Veteran's wife, a registered nurse, testified during the October 2010 hearing that upon returning home from deployment the Veteran developed progressive sleeping problems at night.  She indicated that he had severe episodes of apnea and that she would constantly have to wake him up at night.  She reported that he had only mild snoring before deployment.  She also submitted a written statement wherein she stated that she was aware of sleep apnea symptoms and asserted that prior to January 1991, the Veteran did not exhibit symptoms of sleep apnea.  She stated that his symptoms have worsened over time and that he had been issued a CPAP (continuous positive airway pressure) machine by VA for his sleep apnea.  

Also in support of the Veteran's claim for service connection, a fellow Guardsman testified during the October 2010 Board hearing that while deployed, he was exposed to sandstorms, oil fires, and sprays used to keep flies away.  The fellow Guardsman also submitted a written statement, wherein he indicated that he had been best friends with the Veteran for 40 years and had not known him to have any problems with his sleep prior to deployment to the Persian Gulf.  He stated that since the Veteran's return from deployment in May 1991, he has had occasion to observe the Veteran snoring, tossing and turning, and getting up and down at night.  He also reported his belief that the Veteran has, at times, stopped breathing at night.

VA treatment records contain an October 2008 sleep study consultation report that documents an impression of hypersomnolence and symptoms of obstructive sleep apnea.  The report also states that obstructive sleep apnea and CPAP were discussed and indicates that a sleep study for sleep apnea was to be conducted; the record before the Board, however, contains no evidence of a sleep study.  A November 2008 VA primary care notes records an assessment of sleep apnea and states that a copy of the sleep study performed by VA was needed.  

The duty to assist includes making "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

A review of the claims folder makes apparent the fact that the Veteran underwent a VA sleep study at some point in October or November 2008.  There is, however, no report of that sleep study in the claims folder.  Although it appears from the lay statements of record and the November 2008 VA primary care note that the Veteran has been diagnosed as having sleep apnea, the sleep study results will aid in substantiating the Veteran's claim for service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (service connection requires, among other things, evidence of a current disability).  Accordingly, the Board finds that a remand is necessary for the agency of original jurisdiction (AOJ) to ensure that all relevant records are associated with the claims folder and considered in connection with the Veteran's claim for service connection for sleep apnea.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) ("Relevant records for the purpose of [38 U.S.C.A.] § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving, supra.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for sleep apnea.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has submitted evidence of persistent or recurrent symptoms of sleep apnea, and it appears that he does have a current diagnosis of sleep apnea.  Further, although the Veteran's STRs are silent for complaints of sleep apnea symptoms, in light of the statements proffered by the Veteran, his wife, and his fellow Guardsman, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Accordingly, the Board finds that the claim of service connection for sleep apnea must also be remanded for a VA medical examination that addresses whether the Veteran indeed has sleep apnea and, if so, the nature and etiology of the condition.  Thus, the examiner should confirm the diagnosis of sleep apnea and include a nexus opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is attributable to his active military service.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sleep apnea or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ should obtain all records pertaining to the Veteran's VA sleep study, likely performed in October or November 2008, and associate the records with the claims folder.  

3.  After completing this development, schedule the Veteran for a VA examination in connection with his claim of service connection for sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran has a current diagnosis of sleep apnea.  He should also provide an opinion to whether any currently diagnosed sleep apnea is at least as likely as not related to his period of active duty service (November 21, 1990, to June 12, 1991).  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


